Citation Nr: 0722883	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that in his substantive appeal, submitted in 
December 2005, the veteran requested that he be afforded a 
Board hearing.  However, the veteran withdrew his request for 
a hearing in February 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDING OF FACT

The veteran's headaches are not characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.




CONCLUSION OF LAW

A higher initial rating for headaches is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2006 and October 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher evaluation, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence in his possession pertaining to 
his claim.  The RO also provided a statement of the case 
(SOC) reporting the result of its review of the issue and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), and 
VA medical records, and secured an examination in furtherance 
of his claim.  The veteran has not identified any outstanding 
pertinent evidence.  VA has no duty to inform or assist that 
was unmet.

The veteran contends that his headaches are frequent if not 
continual and are the primary ingredient of his daily 
physical exhaustion.  He asserts that his headaches have been 
the single contributing factor to his inability to perform 
full-time employment duties.

In progress notes from the VA Tulsa Outpatient Clinic dated 
in February 2002, the veteran reported that he hit his head 
on a bulkhead while on a Navy ship during service.  He stated 
that he has experienced occipital headaches for approximately 
15 years on and off, and stated that recently his headaches 
had become more frequent and irritating and occurred every 
other day.  Specifically, the veteran reported that intense 
headaches lasted a couple of minutes and less intense 
headaches lasted all day.  The physician prescribed Motrin, 
and noted that the veteran did not experience nausea in 
connection with his headaches.

Outpatient treatment reports from the VA Tulsa Outpatient 
Clinic, dated from March 2003 to March 2004, contain entries 
dated in March and July of 2003, and February of 2004, noting 
a history of headaches.  In addition, a December 2003 entry 
noted that the veteran was on headache medicine and a 
September 2003 entry noted that the veteran takes butalbital 
tablets twice a day for his headaches.

The veteran was afforded a VA examination in March 2005.  The 
veteran reported that he had had headaches since he sustained 
a head injury while in service.  Specifically, he struck his 
skull on a piece of metal as he was trying to get out of a 
hatchway and lost consciousness for a while.  He reported 
that he was given sutures but required no other 
hospitalization.  He said that currently his headaches are 
constant and occur all over his head.  He reported that they 
occur 24 hrs a day, 7 days a week and are rated as an 8 in 
severity on a scale of 1-10.  He reported that he also had 
flare-ups, which he described as an excruciating sharp pain 
that would occur at least once every three to four days 
lasting for a few minutes at a time.  He stated that his 
headaches interrupt his sleep and he is therefore on sleeping 
medication.  The veteran noted that his headaches are 
exacerbated by noise, light and stress.  He noted that he 
took Esgic Plus two or three times a day for his headaches 
along with Lortab as needed.  The veteran reported no nausea, 
vomiting, or any other neurological symptoms with the 
headaches.  He stated that he has worked as a laborer and as 
a grocery take-out person at a local grocery store.  He 
reported that he is still able to work even with his 
headaches, although he decided to decrease the number of 
hours he works.  The veteran reported that he is no longer 
able to work the 40 hours a week and noted that he missed 
work at least once a month due to his medical condition. 

The  examiner diagnosed the veteran with cephalalgia 
secondary to head trauma that occurred with at least mild 
functional loss secondary to pain.  The examiner noted that 
the service medical records revealed a February 1970 entry 
noting a history of a head injury with laceration, and 
treatment for a headache, and a March 1971 entry noting 
treatment for a headache.

In addition to his headaches, the March 2005 VA examination 
discussed the veteran's treatment for prostate cancer.  The 
veteran reported that he underwent radical prostate surgery 
and has been taking hormone therapy shots every three months 
and stated that the residuals of the cancer and the hormone 
treatment was fatigue and dizziness.  In fact, the veteran 
filed a claim dated in July 2005 for non-service connected 
pension, and noted that the disability that prevented him 
from working was prostate cancer.  At the March 2005 exam, 
the veteran also reported that he had vertigo and frequently 
stumbled.

Also associated with the claims file are outpatient treatment 
reports from the VA Tulsa Outpatient Clinic dated from April 
2004 to December 2005.  The treatment reports describe 
treatment for both low back pain and headaches.  An April 
2004 entry noted that the veteran had a long history of 
headaches, and noted that he experienced a pressure sensation 
and occasionally a sharp sensation, usually biparietal.  The 
entry noted no visual or auditory effect but occasionally 
some photophobia.  The entry stated that sometimes the 
veteran was a bit dizzy, but usually he was able to continue 
working and he did not change his activities even when 
experiencing pain.  Another April 2004 entry noted that the 
veteran was on voltaren which helped his headaches some and 
noted that he was also taking Flexeril which helped some but 
caused drowsiness.  A June 2004 entry noted that his 
headaches were stable but he continued to take medication.  A 
December 2004 entry noted that the veteran was requesting 
stronger medication for his headaches.  Another December 2004 
entry noted that the veteran may be having chronic headaches 
but noted that this may be due to excessive medications.  He 
was advised not to take anything for two weeks.  A February 
2005 entry noted that the veteran was having chest pain after 
taking his headache medication, butalbital, earlier that day.  
He reported that the pain in his chest felt like the pill was 
stuck, but the veteran stated that this pain was not as bad 
as his headache.  The pain assessment from this entry noted a 
pain intensity of 9 and ongoing headaches for 30 years 
involving a sharp pain above the temple areas that the 
veteran described as intermittent severe to constant mild.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2006).  In this case, the 
veteran's disability is not specifically listed in the rating 
schedule; therefore, the Board will utilize an analogous 
rating in which the functions affected and the anatomical 
location and symptomatology are closely related, namely 
migraine headaches.
 
In this case, the veteran was service connected for headaches 
by a rating decision dated in May 2005, and rated as 30 
percent disabling, from September 25, 2003.  As noted above, 
the Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Here, the veteran's 
claim for a higher evaluation for his headaches is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  Accordingly, the Board will evaluate 
the veteran's disability as a claim for a higher evaluation 
of an original award, effective from the date of award of 
service connection, September 25, 2003.

Under the criteria set forth in Diagnostic Code 8100, a 30 
percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a (2006).

In this case, the record does not show that a higher rating 
is warranted.  The Board acknowledges that the veteran 
experiences attacks, however, the record does not show that 
his headaches are characterized by frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Specifically, the evidence does not 
suggest that the veteran's headaches are extremely severe or 
"completely prostrating" because the March 2005 VA examiner 
described the veteran's headaches as occurring with "mild" 
functional loss secondary to pain.  The examiner also noted 
that the veteran's headaches did not cause nausea, vomiting 
or any other neurological symptoms.  Additionally, despite 
the veteran's assertions regarding frequency and severity, he 
has not missed much work.  At his March 2005 VA examination, 
the veteran stated that he can no longer work a 40-hour week, 
and missed work at least once a month due to his "medical 
condition"(it is unclear what disabilities encompasses the 
term medical condition).  However, during this same 
examination the veteran specifically stated that he is still 
able to work even with his headaches.  

The evidence of record also indicates that when the veteran 
was required to miss work, it was not due solely to his 
service-connected headaches.  For example, the veteran filed 
a non-service connected pension claim in July 2005, which 
specifically noted that prostate cancer was the disability 
that prevented him from working.  Further evidence that the 
veteran's inability to work on certain occasions was due to 
more than just his headaches includes statements made by the 
veteran during his March 2005 examination, where he noted 
that the residual effects of his prostate cancer and hormone 
treatment included fatigue and dizziness.  This March 2005 
examination also contained a diagnosis of vertigo which 
caused frequent stumbling and falling.  Accordingly, although 
the veteran missed some work, it is clear that his headaches 
were not the sole contributing factor that impacted his 
ability to work.  Further, regardless of what disability 
prevented him from working, missing a few days of work on and 
off, cannot be characterized as "severe economic 
inadaptability" as required by a 50 percent schedular 
rating.

In summary, while the veteran indeed experiences painful 
headaches, they have not been characterized by very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Consequently, the next 
higher schedular rating of 50 percent is not warranted.  

Although the veteran has described his headaches as being so 
bad that he deserves a higher rating, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2006).  The current 
evidence of record does not demonstrate that headaches have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his headaches have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


